Citation Nr: 0516818	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who died in December 1991, had recognized 
guerilla service from April 1943 to March 1945.  The 
appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died in December 1991 as the result of 
hypostatic pneumonia.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability, and there was no 
pending claim of entitlement to service connection.

3.  Hypostatic pneumonia was first manifested many years 
after the veteran's service, and there is no competent 
evidence on file that it is in any way related to service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.312 (2004).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5121 (West 2002); 
38 C.F.R. §§ 3.100, 3.159 (2004). 

3.  The criteria for basic eligibility for nonservice- 
connected death pension benefits have not been met.  
38 U.S.C.A. §§ 107, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.40, 3.159 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to consideration of the merits of the appellant's 
claim, the Board must ensure that the VA has met its 
statutory duty to assist her in the development of her claim.

I.  Duty to Assist

The VA has a statutory duty to assist the appellant in the 
development of her claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the RO 
must ensure that the appellant has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of her specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the appellant 
is expected to provide; and (4) the need to furnish the VA 
any evidence in her possession that pertains to any of her 
claims, i.e., something to the effect that she should give 
the VA everything she has pertaining to her claims.
By virtue of information contained in letters, dated in March 
and October 2003, the RO informed the appellant of the 
information and evidence needed to substantiate and complete 
a claim for VA benefits.  

The RO noted that in order to establish service connection 
for the cause of the veteran's death, the evidence had to 
show the following:  1) the cause of the veteran's death; 2) 
an injury, disease, or other event in service; and 3) a 
relationship between the cause of death and the current 
disability and the injury, disease, or other event in 
service.  The RO stated that appellant could also show that 
the veteran had died while on active duty OR that he had died 
from an injury or disease not related to service but had been 
totally disabled due to a service-related disease or injury.  

The RO further noted that in order to establish a claim for 
death pension benefits, the evidence had to show the 
following:  1) that the veteran had served on active duty for 
at least 90 days, part of which was during a wartime period; 
OR 2) that the veteran had served any amount of time during a 
period of war, if discharged because of disability that was 
related to military service; OR 3) that at the time of his 
death, the veteran had been receiving (or had been entitled 
to receive) VA compensation for a service-connected 
disability that was based on service during a period of war.  
The appellant then had to show that her net worth and income 
did not exceed the maximum limit set by law.   

The RO stated that it would request relevant records held by 
Federal agencies, such as medical records from the military 
or VA hospitals (including private hospitals where the VA had 
authorized treatment) or from the Social Security 
Administration.  The RO also noted that it would make 
reasonable efforts help the veteran try to get other relevant 
evidence, such as private medical records, employment 
records, or records from State or local government agencies.  

The RO told the appellant that she had to give it enough 
information about the veteran's records so that it could 
obtain them from the person or agency that had them.  She was 
notified that if she wished the RO to obtain medical records, 
she would have to authorize medical personnel to release such 
records by using VA Form 21-4142.  Such information included 
the name and address of the person, agency, or company who 
had the records; the time frame covered by the records; and, 
in the case, of medical records, the condition for which the 
veteran was treated.  

In particular, the RO requested that the appellant provide 
the names and addresses of the health care providers who 
treated the veteran during the year preceding his death.  The 
RO asked that the medical officer who signed the veteran's 
death certificate provide his rationale for causing the 
veteran's death.  In this regard, the RO asked that medical 
officer records of any treatment of the fatal disorders.  

The RO requested proof that the veteran's service qualified 
the appellant for nonservice-connected death pension, i.e., 
records showing that the veteran had service in a "regular" 
component of the United States Armed Forces.

For accrued benefit claims, the RO noted that it needed proof 
that it had received the appellant's claim within a year of 
the veteran's death.

The RO stated that it would notify the appellant if the 
holder of the veteran's records declined to provide them or 
asked for a fee to provide them.  The RO noted, however, that 
it was ultimately the appellant's responsibility to make sure 
that it received all of the requested records which weren't 
in the possession of a Federal department or agency.  

The RO informed the appellant that it would assist her by 
getting a medical opinion if it decided it was necessary to 
make a decision on her claim.  

Finally, the Board noted that the appellant had been informed 
of her right to have a hearing in association with her 
appeal; however, to date, she has declined to exercise that 
right (See, VA Form 9, received by the RO in September 2003).  

The RO told the appellant where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The RO also notified her of what to do if she had questions 
or needed assistance and provided a telephone number, 
computer site, and address where she could get additional 
information.  In this regard, the RO informed the appellant 
of Veterans Service Organizations who could provide her 
assistance.

In addition to the letters, dated in March and October 2003, 
the appellant was provided with a Statement of the Case (SOC) 
in September 2003.  The SOC set forth the relevant text of 
38 C.F.R. § 3.159 and identified the evidence that had been 
received by the RO.  

The following evidence has been received in support of the 
appellant's claims:  the veteran's service personnel records; 
records verifying the veteran's marriage to the appellant; 
records reflecting the veteran's admission to the Northern 
Mindanao Regional Training Hospital in July 1991; and a copy 
of the veteran's death certificate.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the appellant in the development of 
evidence to support her claims.  It appears that all relevant 
evidence identified by the appellant has been obtained and 
associated with the claims folder.  In this regard,  she has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
claims of entitlement to service connection for the cause of 
the veteran's death; or entitlement to accrued benefits; or 
entitlement to death pension.  

Given the efforts by the RO to development the record, there 
is no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to the 
appellant's claims.  As such, further action is unnecessary 
in order to meet the VA's statutory duty to assist the  
appellant in the development of those claims.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the  
appellant due to a failure to assist  her in the development 
of her claims of entitlement to service connection for the 
cause of the veteran's death; entitlement to accrued 
benefits; and entitlement to death pension benefits.  .  See 
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005) 
(discussing prejudicial error).  Therefore, the Board will 
proceed to the merits of the appeal.  

II.  The Facts and Analysis

A.  Service Connection for the Cause of the Veteran's Death

The death of a veteran will be considered to have been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  To establish service connection 
for the cause of the veteran's death, the evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the death certificate shows that the veteran 
died at home, as a result of hypostatic pneumonia.  At the 
time of his death, service connection was not in effect for 
any disability.  Although the appellant contends that such 
disability had its onset in service, the veteran's service 
records show that he incurred no wounds or illnesses.  
Indeed, there is absolutely no competent evidence of record 
showing such disease during the veteran's period of active 
duty.  Moreover, there is no competent evidence on file that 
such that the fatal hypostatic pneumonia was in any way 
related to service.  

The appellant also contends that in service, the veteran's 
spine was dislocated and that he sustained an injury to his 
left thigh as a result of torture inflicted by enemy forces.  
Even if he did sustain such injuries, there is no competent 
evidence of record that the residuals of such injuries in any 
way contributed to his death.

Finally, the appellant notes that several months before his 
death, the veteran was treated for acute pyelonephritis, R/I 
nephrolithiasis; rectal prolapse, R/I rectal new growth; 
hypertrophic degenerative osteoarthritis; and impacted fecal 
matter.  She suggests that such disabilities were related to 
service and also contributed to his death  While the veteran 
was hospitalized in July 1991 for the noted disorders, there 
is no competent evidence on file that they were manifested in 
service nor is there any evidence of a nexus between any of 
those disabilities and the cause of the veteran's death.  

Indeed, the only reports relating the veteran's death to 
service come from the appellant.  As a layperson, however, 
she is only qualified to report on matters which are capable 
of lay observation.  She is not qualified to render opinions 
which require medical expertise, such as the diagnosis or 
cause of a particular disability.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, her opinion, without more, cannot be considered 
competent evidence of service connection for the cause of the 
veteran's death.  Absent such evidence, service connection 
for the cause of the veteran's death is not warranted.

B.  Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the VA 
to which the veteran was entitled at his death under 
existing ratings or decisions, or those benefits based on 
the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years 
preceding the veteran's death.  See 38 U.S.C.A. § 1521; 
38 C.F.R. § 3.1000.  The veteran must have had a claim 
pending at the time of his death for such benefits or else 
have been entitled to them under an existing rating or 
decision in order for a surviving spouse to be entitled to 
accrued benefits.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. 
§ 1521(c); 38 C.F.R. § 3.1000(c).  

At the time of the veteran's death, service connection was 
not in effect for any disability.  Moreover, at the time of 
his death, the veteran did not have a claim pending for such 
benefits nor was he entitled to them under an existing 
rating or decision.  Finally, the Board notes that the 
appellant did not file an application for accrued benefits 
until March 2003, more than eleven years after the veteran's 
death.  Thus, there is simply no legal basis for a grant of 
accrued benefits.  The law is dispositive of the issue; and, 
therefore, that portion of the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

C.  Nonservice-Connected Death Pension Benefits

VA shall pay pension for nonservice-connected disability or 
death for service to the surviving spouse of each veteran of 
a period of war who met the service requirements prescribed 
in section 1521(j) of this title, or who at the time of death 
was receiving (or entitled to receive) compensation or 
retirement pay for a service- connected disability.  
38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the veteran 
have active military, naval or air service.  See 38 U.S.C.A. 
§ 101(2), (24), 1521(a), (j); 38 C.F.R. § 3.1, 3.6.  The term 
'veteran' is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  'Active military, naval, and air 
service' includes active duty.  'Active duty' is defined as 
full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  
'Armed Forces' consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.  

Recognized guerilla service, prior to July 1, 1946, may make 
a veteran eligible for VA disability compensation, dependency 
indemnity and compensation, and burial allowance.  However, 
as a matter of law, such service does not make a veteran or 
his spouse eligible for VA pension benefits.  38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.40(a).  Inasmuch as the law is again 
dispositive of the issue, the claim for VA death pension 
benefits must also be denied.  Sabonis.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension benefits is 
denied. 



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


